Citation Nr: 0213568	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 
1998, for a grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than July 14, 
1998, for a grant of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 until January 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

This matter was previously before the Board in a May 2001 
rating decision.  At that time, a remand was ordered to 
accomplish further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran separated from service in January 1954; he 
did not file a claim for compensation within 1 year from 
separation.

3.  In March 1990, the veteran filed original claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss.

4.  In a September 1990 rating decision, the RO denied 
service connection as to both issues and the veteran did not 
appeal that determination.

5.  In October 1996, the veteran requested that his service 
connection claims be reopened.  

6.  In an October 1996 rating decision, the RO declined to 
reopen claims of service connection for tinnitus and 
bilateral hearing loss, on the grounds that new and material 
evidence had not been submitted; the veteran did not appeal 
that determination.

7.  In a statement received by the RO on July 14, 1998, the 
veteran again requested that his service connection claims be 
reopened.
 
8.  In an August 1999 rating decision, the RO reopened the 
veteran's tinnitus claim, but denied service connection; in 
that same rating decision, the RO declined to reopen the 
bilateral hearing loss claim.

9.  In November 1999, the RO received the veteran's notice of 
disagreement as to the August 1999 rating decision.

10.  The RO again considered the claims, and in a November 
1999 rating decision, confirming the earlier denial service 
connection for tinnitus and the earlier refusal to reopen the 
bilateral hearing loss claim.

11.  In an August 2000 rating decision, the RO granted 
service connection for tinnitus, assigning a noncompensable 
evaluation, effective July 14, 1998; that same rating 
decision also granted service connection for bilateral 
hearing loss, for which a noncompensable evaluation was 
assigned, also effective July 14, 1998.

12.  In correspondence received by the RO in September 2000, 
the veteran expressed his disagreement as to the effective 
dates assigned in the August 2000 rating decision; an appeal 
was perfected with the submission of VA Form 9 in March 2001.

13.  In May 2001, the Board ordered a remand for development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 14, 
1998, for the award of service connection for tinnitus, have 
not been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 1991 
and Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.155, 3.400 (2001).

2.  The criteria for an effective date prior to July 14, 
1998, for the award of service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A.  § 5110, 5103A, 
5107(b) (West 1991 and Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.155, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); See also 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002).  
In reaching this determination, the Federal Circuit appears 
to reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
the December 2001 supplemental statement of the case.  That 
document also discussed the division of responsibilities 
between VA and the claimant in obtaining evidence.
Thus, the veteran has been put on notice as to the new 
requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
concludes that the veteran was provided adequate notice as to 
the evidence needed to substantiate his claim, which included 
copies of the rating actions, a statement of the case issued 
in November 2000 and the aforementioned December 2001 
supplemental statement of the case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  As a result of such 
efforts, the claims file now contains VA examinations dated 
in May 1990 and August 2000.  Furthermore, the file includes 
a July 1999 letter from M.E., Ph.D., a September 1999 letter 
from B.W.M., D.O., and a November 1999 letter from a Lead 
Audiologist at the VA Medical Center in Cleveland, Ohio.  
Additionally, an August 1999 lay statement from M.Q.W. is of 
record.  Finally, a transcript of the veteran's July 1999 
personal hearing before the RO is associated with the claims 
file.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file, and the veteran has not 
contended, that there are additional relevant records that 
have not yet been obtained.  Furthermore, given the nature of 
the claim on appeal, the critical evidence involves the dates 
claims for compensation benefits were received by VA and the 
evidence before the adjudicators in 1990 and 1996.  These 
facts are not in dispute.  Therefore, this claim is ready for 
appellate review.


Relevant law and regulations

Earlier effective dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2001).

Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) 
state that such reports must relate to examination or 
treatment of a disability for which service-connection has 
previously been established or that the claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1) (2001).

Clear and unmistakable error (CUE)

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. §§ 20.200, 20.302 (2001).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. § 20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) 
(2001).  The law further provides that final RO decisions may 
reversed or amended where evidence establishes that CUE 
existed.  See 38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has provided that "CUE is 
a very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court went on to 
state that:

If a claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See also Russell v. Principi, 3 Vet. App. 310 
(1992).  The Court also found that the error must be in 
adjudication process.  New medical facts could not provide a 
basis to find CUE.  3 Vet. App. at 314.  Subsequently 
developed evidence is not applicable.  See Porter v. Brown, 5 
Vet. App. 233, 235-236 (1993).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process or any other general, non- 
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  In other words, the claimant cannot simply request 
that the Board re-weigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.

Analysis

The veteran contends that the effective date for the award of 
service connection for tinnitus and bilateral hearing loss 
should be the date of discharge or March 21, 1990, the date 
the veteran's original claim was received by the RO.  For the 
reasons discussed below, the Board finds no basis to assign 
an effective date of March 21, 1990, or any other time prior 
to the currently assigned date of July 14, 1998.

As previously noted, the effective date of an evaluation and 
award of compensation on an original claim for compensation 
will be the day following separation from active duty service 
or the date entitlement arose if claim is received within 1 
year after separation from service; otherwise, the date of 
receipt of claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

With respect to the argument that the effective date of the 
award should be the date of discharge, the record shows the 
earliest claim for compensation benefits was received in 
March 1990.  This was more than one year after the date of 
separation from service in January 1954 and thus the 
controlling law and regulations preclude an effective date of 
an award back to the date of discharge from service.  

The veteran correctly points out that he initiated his claims 
of entitlement to service connection for tinnitus and 
bilateral hearing loss at the time the RO received his 
application for compensation on March 21, 1990.  However, 
when the RO denied his claims in a September 1990 rating 
decision, the veteran failed to pursue an appeal.  As a 
result, that decision became final.  Moreover, the finality 
of that decision serves to negate the significance of the 
March 21, 1990 date of claim for purposes of fixing an 
effective date of an award.  Put another way, that claim 
ceased to be active once the veteran's time for initiating an 
appeal elapsed.  Thus, the March 21, 1990, date of claim no 
longer has any relevance.  

In a statement received by the RO on September 11, 1996, the 
veteran requested that his service connection claims be 
reopened.  While that communication constituted an 
application to reopen his claim for benefits as defined in 38 
C.F.R. § 3.1(p) (2001), the veteran is not entitled to an 
effective date of September 11, 1996.  In response to the 
veteran's claim, the RO issued a rating decision in October 
1996 denying entitlement to the benefits sought, and once 
again the veteran failed to initiate an appeal.  As a result, 
the October 1996 rating decision became final.  Therefore, a 
grant of an earlier effective date to September 11, 1996, on 
the basis of the claim received on that day, is 
inappropriate. 

On July 14, 1998, the RO received a new request from the 
veteran to reopen his claims of service connection for 
tinnitus and bilateral hearing loss.  That claim eventually 
culminated in an award of service connection for both 
conditions, effective July 14, 1998, representing the date of 
receipt of the application to reopen the claim for service 
connection.  The controlling regulation provides that the 
effective date of an award of service connection on a 
reopened claim after a final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400(q)(ii).  Obviously, the date 
of receipt of the claim is later than the date entitlement 
arose and compensation benefits can not be awarded prior to 
the date of award of service connection.  Therefore, the 
Board finds that the presently assigned effective date of 
July 14, 1998, is appropriate.

In claiming entitlement to earlier effective dates for his 
service connection claims, the veteran in essence contends 
that the earlier rating decision of September 1990 contained 
clear and unmistakable error, such as to remove its finality 
and allow for grants of service connection back to March 21, 
1990, the original date of claim.  In so contending, the 
veteran stated that positive evidence was not correctly 
weighed and that reasonable doubt was not properly applied in 
his favor.  

The Board has duly considered the veteran's contentions that 
the RO's rating decision issued in September 1990 should be 
invalidated.  Furthermore, while not explicitly asserted by 
the veteran, the Board has also considered whether there are 
grounds for similarly invalidating the RO's October 1996 
rating decision.  After a thorough review of the evidence, 
the Board concludes that neither of those decisions contained 
CUE and that therefore, there is no basis to overturn the 
finality of those determinations.  

In order for the veteran to succeed in a claim of CUE, the 
evidence must establish that either the September 1990 or 
October 1996 rating decisions contained an error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

The September 1990 denial of service connection was based in 
large part on the fact that contemporaneous service medical 
records contained medical opinion that the hearing loss noted 
after weapons practice was expected to resolve and the 
veteran's separation examination revealed normal hearing.  
The RO also pointed out that, following the documented 
auditory complaints, the veteran served for an additional 
year without further complaints.  The Board must point out 
that under the standards of CUE, the absence of a documented 
hearing loss at separation alone would support the fact 
finding by the RO.  Moreover, in this case there was 
additional evidence supporting the RO's conclusion.  As such, 
the Board finds no error of law or fact with respect to that 
decision.  Thus, it remains final.  

The Board will now consider whether the October 1996 rating 
decision contains CUE.  In that decision, the issue before 
the RO was whether new and material evidence had been 
submitted to reopen the veteran's service connection claims.  
The RO discussed the evidence presented subsequent to the 
last prior denial of the claims.  It was concluded that such 
evidence did not reveal any relationship between the 
veteran's present hearing disorders and his active service, 
and a denial was issued.  Again, the decision of the RO 
contained no errors of fact or law and thus there is no basis 
to overturn that final decision.   

While the Board understands the veteran's position and has no 
doubt about his good faith belief in his claim, his arguments 
concerning CUE raise no higher than a dispute about how 
evidence was weighed or contend that the reasonable doubt 
standard was not applied.  Likewise, to the extent the 
veteran is arguing that the opinion of a medical provider in 
service that his condition would improve was in error, CUE 
involves adjudicative, not medical error.  Thus, even 
assuming the medical opinion proved by later events to be 
wrong, it would not be a basis to overturn an adjudicative 
determination.  None of these lines of argument can rise to 
the level of CUE as a matter of law.  See, Russell, supra.

As a final observation regarding the veteran's CUE 
contention, the Board notes that the August 2000 grants of 
service connection were based upon competent medical 
statements dated in July, September and November of 1999.  
Those statements contained opinions asserting a connection 
between the veteran's current hearing disabilities and his 
active service, and provided clear rationale in support of 
their positions.  Those submissions enabled the RO to view 
the earlier evidence in such a way as to allow for a grant.  
However, the September 1990 and October 1996 predated the 
existence of such evidence.  Therefore, as detailed above, 
the decisions rendered at those times were in conformity with 
the evidence then of record and the veteran's contention of 
CUE are without merit.   

In summation, the rating decisions issued in September 1990 
and October 1996 were not appealed by the veteran and hence 
they each became final.  Moreover, the evidence does not 
establish CUE as to either decision.  Therefore, as those 
claims expired, the earliest possible effective date is July 
14, 1998, representing the date on which the RO received the 
veteran's most recent request to reopen his claims of 
entitlement to service connection, for which, following a 
rating decision is August 2000, the veteran perfected an 
appeal. 


ORDER


An effective date earlier than July 14, 1998, for a grant of 
service connection for tinnitus is denied.

An effective date earlier than July 14, 1998, for a grant of 
service connection for bilateral hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

